      7:21-cv-00740-HMH           Date Filed 03/16/21      Entry Number 1        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION


Tammy Hutchens,                               )           Case No.: __________________
                                              )         (Formerly Case No: 2021CP4200526)
                                              )
                                   Plaintiff, )
                                              )
                   v.                         )
                                              )              NOTICE OF REMOVAL
Keith Coleman, Roehl Transport, Inc.,         )
                                              )
                                              )
                                Defendants. )


TO: THE UNITED STATES DISTRICT COURT

       Defendants, Keith Coleman and Roehl Transport, Inc. would respectfully show the Court in

support of its Notice of Removal that:

       1.      The Summons and Complaint in this action were filed on February 17, 2021 in the

Court of Common Pleas for Spartanburg County, South Carolina. Attached for the Court are copies

of Plaintiff’s Summons and Complaint. The Complaint is the first pleading served upon the

Defendants in this action and service was accepted on February 18, 2021. Therefore, removal is

timely under 28 U.S.C. §1446(b).

       2.      The United States District Court has jurisdiction over this action pursuant to 28

U.S.C. §1332. The Plaintiff is a resident of the State of South Carolina; Defendant Keith Coleman is

a resident of the State of New Jersey; and Defendant Roehl Transport is a Wisconsin corporation

which has its principal place of business in Wisconsin. This action has been brought by the Plaintiff

against the Defendants for an alleged accident which occurred in Spartanburg County, South

Carolina.


                                            Page 1 of 2
      7:21-cv-00740-HMH          Date Filed 03/16/21         Entry Number 1      Page 2 of 2




       3.      Venue is proper in this matter in the Spartanburg Division of this Court in

accordance with 28 U.S.C. §1441(a).

       4.      Upon information and belief, the amount in controversy in this matter exceeds

$75,000.00 as Plaintiff allegedly suffered pain and suffering, mental anguish, impairment of health

and physical condition, loss of enjoyment of life, lost wages, medical expenses, which, according to

Paragraph 16 of the Plaintiff’s complaint (attached hereto as Exhibit A) amounts to “a sum equal to

or greater than $100,000.00.”

       5.      Defendants have filed no pleadings in this action with the Court of Common Pleas

for the State of South Carolina in response to this Complaint; however, Defendants’ Answer to the

Plaintiff’s Complaint is filed herewith contemporaneously.

       6.      Defendants have furnished a copy of this Notice of Removal to the Clerk of Court

for Spartanburg County.



                                              Respectfully submitted,


                                              SWEENY, WINGATE & BARROW, P.A.


                                              s/ Mark S. Barrow
                                              Mark S. Barrow Fed. I.D. No. 1220
                                              Aaron J. Hayes Fed. I.D. No. 11196
                                              Adam M. Crain, Fed. ID No. 13355
                                              Sweeny, Wingate & Barrow, P.A.
                                              Post Office Box 12129
                                              Columbia, SC 29211
                                              (803) 256-2233

                                              ATTORNEYS FOR THE DEFENDANTS

Columbia, South Carolina

March 16, 2021

                                            Page 2 of 2
